COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Bray and Annunziata
Argued by teleconference


ANTHONY A. SANCHEZ
                                           MEMORANDUM OPINION * BY
v.   Record No. 1577-01-4                   JUDGE RICHARD S. BRAY
                                                APRIL 16, 2002
MELANIE SANCHEZ


         FROM THE CIRCUIT COURT OF THE CITY OF ALEXANDRIA
                     Alfred D. Swersky, Judge

          Anthony A. Sanchez, pro se.

          No brief or argument for appellee.


     Anthony A. Sanchez (father) appeals an order of the trial

court denying his motion to compel Melanie Sanchez (mother) to

participate in the binding arbitration of child custody, care and

maintenance issues.    On appeal, he argues the trial court

erroneously disregarded two previous orders of the court and

refused to enforce a provision of the parties' "Settlement

Agreement" mandating submission of "disagreement[s]" to

"mediation, which . . . shall be binding . . . ."    Because

father's argument is procedurally barred, we affirm the order.

     The parties are fully conversant with the record, and this

memorandum opinion recites only those facts necessary to a

disposition of the appeal.

     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     It is well established that "[n]o ruling of the trial court

. . . will be considered as a basis for reversal unless the

objection was stated together with the grounds therefor at the

time of the ruling, except for good cause shown or to enable the

Court of Appeals to attain the ends of justice . . . ."    Rule

5A:18; see Lee v. Lee, 12 Va. App. 512, 515-16, 404 S.E.2d 736,

737-38 (1991) (en banc).

     The order on appeal was endorsed by father as "Seen and

Agreed," clearly evincing no objection to the attendant ruling.

Father does not assert "good cause" or "the ends of justice"

exceptions to Rule 5A:18, and the record does not otherwise

compel review by this Court.   See Mounce v. Commonwealth, 4
Va. App. 433, 436, 357 S.E.2d 742, 744 (1987).

     Accordingly, Rule 5A:18 precludes consideration of the

issue on appeal, and we affirm the trial court.

                                                          Affirmed.




                               - 2-